Electronically Filed
                                                      Supreme Court
                                                      SCAD-17-0000365
                                                      08-JUN-2017
                                                      12:36 PM



                          SCAD-17-0000365


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                      VENETIA CARPENTER-ASUI,

                            Respondent.



                        ORIGINAL PROCEEDING

          (ODC CASE NOS. 16-0-315, 16-0-316 and 17-0-009)


                        ORDER OF SUSPENSION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the petition submitted on 


April 24, 2017 by the Office of Disciplinary Counsel (ODC),


requesting the immediate suspension of Respondent Venetia


Carpenter-Asui from the practice of law pursuant to Rule 2.12A of


the Rules of the Supreme Court of the State of Hawai'i (RSCH),

the declaration and exhibits attached thereto, and the record, we


find Respondent Carpenter-Asui has failed to meaningfully or


substantively respond to lawful requests from ODC regarding its


investigations into alleged misconduct committed by her, or to


respond to this court’s May 8, 2017 order to show cause as to why

she should not be immediately suspended for the above conduct. 


Therefore,


          IT IS HEREBY ORDERED that, pursuant to RSCH Rule 2.12A,


Respondent Carpenter-Asui is suspended from the practice of law. 


This order is effective immediately and until further order of


this court.


          IT IS FURTHER ORDERED that this order imposing

suspension upon Respondent Carpenter-Asui shall constitute a

suspension for purposes of RSCH Rule 2.16.    The Disciplinary

Board of the Supreme Court of the State of Hawai'i and Respondent

Carpenter-Asui shall therefore comply with the relevant

requirements of that Rule.

          IT IS FINALLY ORDERED that the Clerk shall forthwith


distribute a copy of this order to all judges, pursuant to RSCH


Rule 2.16(f).   Distribution may be by electronic mail.


          DATED: Honolulu, Hawai'i, June 8, 2017.

                                      /s/ Mark E. Recktenwald


                                      /s/ Paula A. Nakayama


                                      /s/ Sabrina S. McKenna 


                                      /s/ Richard W. Pollack


                                      /s/ Michael D. Wilson





                                 2